In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00203-CR


                         ASHLEY RENE KAINER, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 140th District Court
                                  Lubbock County, Texas
           Trial Court No. 2011-431,650-A, Honorable Jim Bob Darnell, Presiding

                                  December 12, 2018

                            MEMORANDUM OPINION
                    Before CAMPBELL and PIRTLE and PARKER, JJ.


      Appellant, Ashley Rene Kainer, appeals the trial court’s denial of her application

for writ of habeas corpus contending that she should have been released from community

supervision because the trial court violated her due process and due course of law rights

by extending the period of her community supervision for one year without a showing of

good cause. We affirm the trial court’s order denying appellant’s application.
                                       Background


       On May 3, 2012, appellant pled guilty to the offense of intoxicated assault and was

sentenced to five years incarceration, but this sentence was suspended and appellant

was placed on community supervision for five years instead.


       In October 2012 and April 2014, the State filed motions to modify the terms and

conditions of appellant’s community supervision. In each of these instances, appellant

waived a hearing. Based on the State’s motions and appellant’s waivers, the trial court

modified the terms and conditions of appellant’s community supervision.


       On April 21, 2017, the trial court entered an order modifying the terms and

conditions of appellant’s community supervision. The order expressly provides that, “it

appearing that good cause has been shown and that the Community Supervision should

be modified . . .” before the order extends appellant’s period of community supervision for

one year. The order indicates that the one-year extension will “allow the defendant to pay

back his (sic) Court Costs, Community Supervision fees and Restitution, or complete

Court Ordered Programs.” It further identifies that appellant waived her right to an

attorney and a hearing and that appellant agreed to the modification. The order is signed

by appellant, a community supervision officer, a community supervision supervisor, and

the trial court.


       On January 8, 2018, the State filed a motion to revoke appellant’s community

supervision. In response, appellant filed a motion to dismiss the State’s motion to revoke

that contends that the trial court is without jurisdiction because its April 21, 2017

modification order is void and, consequently, the period of appellant’s community


                                            2
supervision expired on May 2, 2017. After a hearing was commenced, the State informed

the trial court that it desired to dismiss its motion to revoke appellant’s community

supervision. The trial court adjourned the hearing.


       Immediately following the adjournment of the revocation hearing, appellant filed

her motion for release from community supervision, which reasserted her contention that

the trial court’s April 21, 2017 modification order was void and, therefore, her term of

community supervision expired on May 2, 2017. The trial court denied the motion without

a hearing on February 21, 2018.


       Subsequently, on March 13, appellant filed her application for writ of habeas

corpus seeking an order releasing her from community supervision under article 11.072

of the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.072

(West 2015). The trial court entered an order denying appellant’s application as well as

findings of fact and conclusions of law. It is from this order that appellant appeals.


       The State filed a motion to revoke appellant’s community supervision on April 24,

2018, which remains pending at this time.


       Appellant’s sole issue on appeal is whether the trial court’s April 21, 2017 order

extending appellant’s community supervision was void and, therefore, appellant’s

community supervision term ended on May 2, 2017, rendering the trial court without

jurisdiction to rule on the State’s April 24, 2018 motion to revoke community supervision.




                                             3
                                   Standard of Review


       We review a trial court’s ruling on a habeas corpus application for abuse of

discretion. Ex parte Reyna, No. 07-16-00177-CR, 2016 Tex. App. LEXIS 12193, at * 7

(Tex. App.—Amarillo Nov. 10, 2016, pet. ref’d) (mem. op., not designated for publication)

(citing Ex parte Peterson, 117 S.W.3d 804, 819 (Tex. Crim. App. 2003) (per curiam),

overruled on other grounds by Ex parte Lewis, 219 S.W.3d 335, 371 (Tex. Crim. App.

2007)). As such, we view all the evidence in the light most favorable to the trial court’s

ruling to determine whether the trial court abused its discretion. Id. A trial court abuses

its discretion when its decision is arbitrary, unreasonable, and made without reference to

any guiding rules or principles. Id. at *7-8. We afford almost total deference to the trial

court’s determinations of historical fact that are supported by the record, especially when

those findings are based on the judge’s evaluation of credibility and demeanor. Id.

However, we review de novo resolution of legal questions and application of legal

standards. Id.


                                    Law and Analysis


       A trial court has discretion to determine the appropriate period of community

supervision for an eligible defendant provided the period falls within the range permitted

by statute. In re Gandara, No. 08-17-00053-CR, 2017 Tex. App. LEXIS 6042, at *7 (Tex.

App.—El Paso June 30, 2017, orig. proceeding) (not designated for publication) (citing

Mayes v. State, 353 S.W.3d 790, 795-96 (Tex. Crim. App. 2011)). However, to extend a

period of community supervision, there must be a showing of good cause made to the

trial court. TEX. CODE CRIM. PROC. ANN. art. 42A.753(a) (West 2018); In re Gandara, 2017



                                            4
Tex. App. LEXIS 6042, at *8. “Good cause” is not defined by the legislature in article

42A.753. This Court has defined the phrase “good cause” as connoting “something akin

to a legitimate or substantial reason, as opposed to mere arbitrariness.” Barton-Rye v.

State, No. 07-16-00096-CR, 2016 Tex. App. LEXIS 9899, at *2 (Tex. App.—Amarillo

Sept. 1, 2016, pet. ref’d) (mem. op., not designated for publication) (citing BLACK’S LAW

DICTIONARY 822 (Revised 4th ed. 1968), and WEBSTER’S THIRD NEW INT’L DICTIONARY 978

(Unabridged 3rd ed. 1976)); see In re Gandara, 2017 Tex. App. LEXIS 6042, at *8-9

(finding the Barton-Rye definition to be well-reasoned).


       Trial courts have discretion to extend the period of community supervision with or

without a motion to revoke or a hearing. In re Gandara, 2017 Tex. App. LEXIS 6042, at

*8 (citing Calderon v. State, 75 S.W.3d 555, 558 (Tex. App.—San Antonio 2002, pet.

ref’d) (op. on reh’g), Prevato v. State, 77 S.W.3d 317, 319-21 (Tex. App.—Houston [14th

Dist.] 2002, no pet.), Warmoth v. State, 946 S.W.2d 526, 527 (Tex. App.—Fort Worth

1997, no pet.), and Ex parte Harrington, 883 S.W.2d 396, 400 (Tex. App.—Fort Worth

1994, pet. ref’d)). We know that proof of a violation of the terms and conditions of

community supervision constitutes good cause supporting an extension. In re Gandara,

2017 Tex. App. LEXIS 6042, at *7 (“[G]ood cause will exist in every case where the court

finds that the probationer has violated a condition of community supervision.”). However,

less than a finding of a violation is required to support a modification. So long as we can

find some legitimate reason for the trial court’s decision to extend appellant’s period of

community supervision, we will affirm the trial court’s denial of appellant’s application.

See id. at *8.




                                            5
        While the State did not file a motion for modification of the terms of appellant’s

community supervision nor did the trial court hold a hearing, we conclude that sufficient

good cause was shown to support the trial court’s extension of the period of appellant’s

community supervision.           Initially, we note that appellant agreed in writing to the

modification of her probation by signing, along with her probation officer, the “Order

Amending Conditions of Community Supervision” that extended the term of her

community supervision for a year. In this same document, appellant waived her right to

an attorney and hearing. Further, this agreed order states that,


        Defendant shall be extended for a period of 1 YEAR to expire on 05/02/18,
        and during the extension period, the defendant WILL be responsible for
        additional Community Supervision fees beginning on the original date of
        expiration to allow the defendant to pay back [her] Court Costs, Community
        Supervision Fees and Restitution, or complete Court Ordered Programs.


It is reasonable to conclude from this language that the trial court found good cause to

extend the period of appellant’s community supervision as a means to allow her to pay

back costs, fees, and restitution, and to complete court-ordered community supervision

programs.1 We find such a statement made on the face of the order analogous to what

this Court has accepted as good cause. See Barton-Rye, 2016 Tex. App. LEXIS 9899,

at *3 (when court’s order justified extension of community supervision period by stating

that the extension was “as an alternative to incarceration,” good cause existed for the


        1  On January 8, 2018, the State filed a motion to revoke appellant’s community supervision. In this
motion, the State alleged, inter alia, that appellant owed community supervision fees of $1,883. Appellant’s
terms and conditions of community supervision required her to pay a community supervision fee of $60 per
month. As such, the record reflects that appellant was necessarily in arrears on her required community
supervision fees at the time of the extension. In addition, the motion to revoke alleges that appellant had
failed to attend or complete drug and alcohol counseling that was assigned in April of 2017. Further, the
State’s motion to revoke also alleged that her March 9, 2017 urinalysis detected cocaine, her March 29,
2017 urinalysis detected alcohol, and that she signed an admission form on April 13, 2017, acknowledging
that she used cocaine on March 6, 2017. These allegations, to which appellant pleaded true, would each
constitute a showing of good cause for the trial court’s extension of appellant’s community supervision.

                                                     6
extension). We deny appellant’s sole issue and conclude that the trial court’s April 21,

2017 order was supported by a showing of good cause.


                                         Conclusion


      Having found that the trial court had good cause to extend appellant’s community

supervision, we uphold its April 21, 2017 order amending conditions of community

supervision and, consequently, affirm the trial court’s order denying appellant’s

application for writ of habeas corpus.




                                                      Judy C. Parker
                                                         Justice


Do not publish.




                                             7